Citation Nr: 1608084	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral elbow disorder.  

3.  Entitlement to service connection for a skin disorder affecting the bilateral feet.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to June 2003 and from June 2005 to March 2006.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In regard to the issues on appeal, the Board notes that, while the Veteran initially entered a notice of disagreement as to the denial of compensation for several disabilities that were addressed in the rating decision noted above, including disabilities affecting the left knee, right knee, and right shoulder, the Agency of Original Jurisdiction (AOJ) has since awarded service connection for those issues in a May 2013 rating decision, which was a full grant of the benefit sought on appeal with respect to those disabilities.  Accordingly, only those issues noted on the title page of this decision remain on appeal before the Board for adjudication.  See May 2013 supplemental statement of the case.

Parenthetically, the Board notes that the Veteran has filed a notice of disagreement as to the initial ratings assigned to his now service-connected left knee, right knee, and right shoulder disabilities.  While the AOJ has issued a statement of the case addressing those issues, the Veteran has yet to perfect an appeal as to those issues.  As such, those issues are not currently before the Board at this time.

With regard to the Veteran's representation, the Board observes that, in February 2014, a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Ashley Brooke Thomas, an attorney, was executed.  However, such limited her representation to issues not presently before the Board.  Therefore, The American Legion continues to be recognized as the Veteran's representative in this matter.

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

The case was previously remanded by the Board in November 2012 for additional evidentiary development and returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from December 2004 to July 2015.  While the VA treatment records dated from August 2014 to July 2015 were not considered by the Agency of Original Jurisdiction (AOJ) in the most recent supplemental statement of the case issued in May 2013 and Veteran has not waived initial AOJ consideration of this evidence, the Board notes that these records do not contain any relevant information or evidence related to the hearing loss issue decided herein.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board finds no prejudice results to the Veteran in the Board proceeding with a decision on such issue at this time.  Furthermore, as the remaining claims are being remanded, the AOJ will have an opportunity to consider such records in the readjudication of the matters.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the VBMS file or are irrelevant to the issue decided herein.

The issues of service connection for a bilateral elbow disorder and a skin disorder affecting both feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA, as the AOJ provided pre-adjudication VCAA notice by letter dated in April 2007, which advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2007 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Concerning the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidentiary record contains the Veteran's service treatment records as well as post-service VA treatment records.  The Veteran has not identified any additional, outstanding records relevant to the claim decided herein that have not been requested or obtained.  

The Veteran was also afforded VA examinations for his bilateral hearing loss in August 2007 and March 2013.  The Board finds that such VA examinations are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and audiological examination.  In this regard, the Board notes that such audiological testing fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

As noted previously, the Board remanded this case in November 2012 in order to obtain outstanding VA treatment records and afford the Veteran a VA examinations to determine whether he currently had bilateral hearing loss per VA regulations and, if so, whether such was related to his military service.  As indicated in the preceding paragraph, such examination was conducted in March 2013 and there is no indication that such is inadequate for adjudication purposes.  Therefore, the Board finds that the AOJ has substantially complied with the November 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service noise exposure he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that his current bilateral hearing loss is a result of his military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned noted that the Veteran's claim for service connection for bilateral hearing loss had been denied by the AOJ as he did not meet VA's definition for a hearing disability and, as such, solicited testimony from the Veteran that his hearing was manifested by an inability to hear with background noise.  Based on such testimony, the undersigned remanded the case in order to obtain a more contemporaneous VA examination so as to determine whether the Veteran had a bilateral hearing loss disability for VA purposes and, if so, whether such was related to his in-service noise exposure.  Moreover, on remand, additional VA treatment records were obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record reflects that the Veteran is in receipt of the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a bilateral hearing loss. The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for bilateral hearing loss.  He has asserted that he currently has a bilateral hearing impairment that was incurred as a result of his exposure to noise during service.  He testified that, during his duties as a combat engineer, he handled explosives and was involved in detonations, mine clearing, and breaching exercises, during which he was routinely exposed to loud noises.  He also testified that he was also exposed to gunfire and mortar rounds during service and, as a result, he cannot distinguish between those speaking to him and noise around him.  

The Veteran's service treatment records fail to demonstrate bilateral hearing loss, as his hearing was within normal limits at audiological examinations conducted throughout his military service.  See service treatment records dated April 1999, May 1999, July 2000, March 2002, April 2005, and June 2005.  Nevertheless, the Veteran is competent to report his in-service noise exposure and loss of hearing.  Furthermore, such contentions are consistent with his combat service.  

However, a current diagnosis of bilateral hearing loss for VA purposes has not been shown at any point prior or during the pendency of the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In this regard, the Veteran was afforded VA examinations in August 2007 and March 2013 to determine if he has a current hearing disability that is related to his military service. 

Specifically, the August 2007 VA examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
20
LEFT
20
20
15
20
20

Speech recognition was 96 percent in both the right and left ear. 

The March 2013 VA examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
10
5
10
15

The March 2013 VA examiner did not report speech recognition scores, as she noted that the use of speech recognition scores was not appropriate because the Veteran's language difficulty, cognitive problems, and inconsistent speech discrimination scores made the use of pure tone averages and speech discrimination scores inappropriate.  In May 2013, the VA examiner provided an addendum wherein she noted that, while the speech discrimination scores at the March 2013 examination could not be reported due to inconsistent responses, the Veteran's hearing, as measured by pure tone frequencies continued to be within normal limits bilaterally.  

There are no other audiometric tests regarding the Veteran's hearing ability. 

Significantly, the Veteran's bilateral hearing acuity did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  Furthermore, at no time were speech recognition scores less than 94 percent in either ear.  Therefore, the Veteran does not have a current bilateral hearing loss disability for VA purposes prior or during the pendency of his claim.  38 C.F.R. § 3.385.

The Board has considered the Veteran's sworn testimony that he currently has difficulty hearing with background noise and that audiograms do not test for such difficulties, as they are conducted in an isolated room.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which require the use of auditory thresholds and speech recognition scores and do not otherwise provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  Overall, the Veteran's bilateral pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss that meets VA's definition as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to or during the pendency of the claim. 

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for a bilateral elbow disorder, which has been diagnosed as medial epicondylitis and osteoarthritis, and a skin disorder affecting both of his feet, which has been diagnosed as dyshidrotic eczema.  See March 2013 VA elbow and skin examination reports.  

In support of his elbow claim, the Veteran testified that, during service, he participated in drills where he was required to run with a full backpack on and spontaneously fall to the ground shoving his elbows into rocks and gravel.  He testified that, when he returned from Iraq, he saw a corpsman for initial discharge and was told to seek treatment with VA after discharge, as he would otherwise be required to stay in service to receive treatment.  With respect to his skin disorder, the Veteran testified that his feet stayed wet while serving at Camp Lejeune and that, as a result, he experienced boils on the bottom of his feet, which would burst and then scab over.  He testified that he saw a corpsman for his skin condition during service but was told to bust the boils and go on, as there was nothing they could do about the condition.  He further testified that he continues to experience the same type of symptoms as he had in service and did not have these problems before serving at Camp Lejeune.  

The Veteran was afforded VA examinations in March 2013 where he was diagnosed with medial epicondylitis and osteoarthritis affecting both elbows and dyshidrotic eczema on his feet.  The physician who conducted the VA examinations opined that the bilateral elbow and skin/foot disorders were less likely than not incurred in or caused by an in-service, event, or illness.  

With respect to the bilateral elbow disorders, the examiner noted that the tendonitis noted in service in 2003 resolved during military service and was not prolonged.  She also noted there is not enough evidence to indicate that the in-service tendonitis was medial epicondylitis, such that the current epicondylitis is less likely a recurrence of the in-service event.  She further noted that there was no indication of trauma to the elbow in service which might have caused arthritis or any documentation supporting any further elbow disability during service or the presumptive period. 

With respect to the skin/foot disorder, the examiner noted that the in-service treatment for onychomycosis resolved during service.  She also noted that, while the Veteran was exposed to prolonged wetness which could potentially cause dyshidrotic eczema, there was no clinical evidence or mention of a skin or foot abnormality noted after treatment for onychomycosis and no complaints of skin issues affecting the feet and, thus, it is unlikely that the in-service onychomycosis is related to the current foot condition.  

While the VA examiner provided an opinion regarding a direct relationship between the Veteran's bilateral elbow and skin/foot disorders and service, it does not appear that the examiner considered or addressed the Veteran's competent lay assertions regarding the in-service drills which required that he drop to the ground with his elbows in rocks and gravel and that he experienced recurrent boils on the bottom of his feet during and since service.  As the examiner's opinions are based on the lack of objective evidence of trauma to the elbows during service, as well as the lack of continued bilateral elbow and skin/foot disorders following the in-service treatment for such disorders, the Board is unable to determine that the examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board concludes that a remand is necessary in this case in order to obtain addendum medical opinions, with rationale, which addresses whether it is at least as likely as not that the Veteran's bilateral elbow and skin/foot disorders were manifested during service or otherwise caused thereby.

Finally, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the VA treatment records received subsequent to the issuance of the May 2013 supplemental statement of the case (i.e., those dated from August 2014 to July 2015).  

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's March 2013 examinations.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a. With respect to the diagnosed bilateral elbow medial epicondylitis and osteoarthritis, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service. 

b. With respect to the diagnosed dyshidrotic eczema, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service. 

In providing each opinion, the examiner must consider all pertinent lay and medical evidence of record, including the Veteran's assertions regarding the in-service drills which required that he drop to the ground with his elbows in rocks and gravel and that he experienced recurrent boils on the bottom of his feet during and since service.  In this regard, the examiner should note that the lack of objective evidence showing treatment or complaints of elbow or skin/foot symptoms or conditions during service does not, in and of itself, render the Veteran's report of such not credible.  

The examiner must also consider the Veteran's competent assertions as to continuity of similar skin/foot symptoms since service, noting that the Veteran is considered competent to report the events that occurred during and since service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

      A rationale must be provided for each opinion offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the VA treatment records received subsequent to the issuance of the May 2013 supplemental statement of the case (i.e., those dated from August 2014 to July 2015).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


